ON MOTION TO RETAX COSTS                              (14 P.2d 455)
The appellant moves to strike from the respondents' cost bill the following item: "Copy Transcript of Testimony ________ $43.05." It appears from the record that the appellant filed with the clerk of this court the transcript of the testimony, and discharged in full all expenses incidental thereto. The affidavits accompanying the aforementioned motion indicate that subsequently respondents' attorneys procured a copy of the transcript of the testimony for their convenience. Based uponBell v. Spain et al., 110 Or. 114 (222 P. 322, 223 P. 235), andCunningham v. Friendly, 76 Or. 16 (147 P. 752), which hold that only the expense of obtaining the original transcript of testimony filed with the clerk of this court constitutes a taxable expense, the motion to strike the above item from respondents' cost bill is allowed.
BEAN, C.J., BROWN, RAND, BELT, CAMPBELL and KELLY, JJ., concur. *Page 484